Citation Nr: 1208165	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-46 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to October 2000 and from January 2004 to July 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD, assigning a 50 percent evaluation, effective April 2, 2010.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

As noted in the April 2011 Board remand, the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was raised by the Veteran in conjunction with his claim for a higher initial rating for PTSD, specifically at the time of his February 2011 video conference hearing.  Now it too is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's PTSD symptoms include suicidal ideation, short-term memory problems, and serious social symptoms.

2.  The evidence of record does not show that the Veteran is unable to secure or follow substantially gainful employment as a result of his service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.400, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue.

As noted in the introduction, the Veteran's TDIU claim was established under Rice when he raised the issue of his employability.  As this issue was not claimed originally, it was not separately addressed in the notice letters sent prior to the September 2010 rating decision or even the April 2011 Board remand.  However, fully compliant notice was later issued in a July 2011 communication, pursuant to the April 2011 remand instructions, and the claim was thereafter readjudicated, most recently in a December 2011 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2011 video conference hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

As noted previously, in April 2011, the Board remanded this case for further development.  In compliance with the April 2011 remand, VA provided the Veteran notice of the requirements for a TDIU claim in a July 2011 letter, which included copies of VA Form 21-8940, and provided the Veteran with a PTSD examination in September 2011.  Such examination is deemed adequate here.  Indeed, the examiner reviewed the objective evidence of record and he documented the Veteran's current complaints.  Moreover, the VA examiner also performed a thorough clinical evaluation.  He then offered an opinion as to the Veteran's employability, which was accompanied by a rationale.  Essentially, that the Veteran was capable of some forms of employment, but would do best at a job where he worked alone as his interpersonal skills were poor.  Thus, VA has complied with the April 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


PTSD

Throughout the rating period on appeal, the Veteran is in receipt of a 50 percent rating for PTSD, from April 2, 2010.  

It is observed that the present appeal stems from an initial rating assignment.  As such, the Board must consider the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).
Moreover, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

Posttraumatic stress disorder (PTSD) is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In this case, the medical evidence since April 2010 notes the Veteran's complaints of sleep problems, nightmares, tension, and irritability.  Additionally, such records reflect symptoms including hyperstartle response, hypervigilance, intrusive thoughts, emotional detachment, nightmares, numbness, bad temper, anxiety, depression, flattened affect, mild short-term memory problems, low energy, interrupted sleep, alcohol dependence, and cannabis dependence.  See e.g., September 2010 and September 2011 VA PTSD examinations.  The Veteran was consistently alert and oriented times three.  His long-term memory, insight, and judgment were intact.  He experienced no preoccupations, obsessions, delusions, visual hallucinations, or homicidal ideations.  His thought process was consistently logical and goal-oriented, and normal insight was shown.  The Veteran managed his activities of daily living, including housework and occasional cooking.  He had no friends or hobbies and did not socialize.  Regarding family life, over the duration of the period on appeal, he had full custody of his young daughter.  From approximately July 2010 to October 2010, the Veteran lived with his girlfriend and her two children.  Occupationally, the Veteran has had several jobs during this period from which he has been fired.  He states that the reasons he lost these jobs include tardiness, conflicts with coworkers, and conflicts with customers.

While not dispositive, the Veteran's score on the Global Assessment of Functioning (GAF) Scale has ranged from a high of 50 in September 2010 to a low of 45 at the time of his most recent VA examination in September 2011.  The GAF Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In his lay statements and testimony, the Veteran reported nightmares, constant vigilance, hyperstartle response, irritability, occasional auditory hallucinations, extreme anxiety in public, isolation, difficulty focusing, lack of care for hygiene, paranoia, depression, inability to maintain relationships, inability to maintain employment, and a suicide attempt in October 2010 in which he contends that he drove his car into a guard rail, as he explained at his hearing.  His actual thought process at the time of the incident is less clear however.  First, as the medical records indicate, the car crash was alcohol-related.  Moreover, the Veteran later denied suicidal ideation in connection with this accident.  In any event, from his hearing testimony it appears, at the least, that he has "thought of suicide a lot."
Regardless of whether this car accident was a suicide attempt or just the result of alcohol abuse, the medical evidence of record confirms at least some passive suicidal ideation.

Based on the above, the Veteran's PTSD most nearly approximates the criteria for the next-higher 70 percent evaluation throughout the entire appeals period.  Specifically, he has exhibited symptoms of suicidal ideation and near-constant depression, and has been shown to have deficiencies in most areas, to include a diminished ability to work with others, a lack of friends and interests, and problems in his relationships with women.  See 38 C.F.R. § 4.130, Diagnostic Code 9210.  

While a 70 percent evaluation is warranted throughout the rating period on appeal, assignment of the next-higher 100 percent rating is not for application.  Indeed, the record does not demonstrate total occupational and social impairment.  Rather, 
the Veteran has been consistently alert and fully oriented, with no demonstrated gross impairment in his thought process or communication.  Moreover, he denied any preoccupations, obsessions, delusions, visual hallucinations, or homicidal ideations.  His long-term memory, insight, and judgment were intact.  Furthermore, the Veteran has retained full custody of his young daughter and the record is silent with regard to any difficulties within that relationship.  Therefore, the record does not support a finding that his PTSD has caused total occupational and social impairment.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the Veteran's PTSD.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

As discussed above, the Veteran raise the issue of TDIU in conjunction with his claim for a higher initial evaluation for his service connected PTSD.  See Rice, 22 Vet. App. 447.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for PTSD alone.  Therefore, the 70 percent evaluation described above is his total combined rating for service-connected disabilities and, thus, as of April 2, 2010, the Veteran has met the threshold percentage requirements for TIDU as set forth under 38 C.F.R. § 4.16(a).  The question then becomes whether he is unable to secure or follow a substantially gainful occupation as the result of his PTSD.  See 38 C.F.R. § 4.16.  

In this case, the record shows that the Veteran is working part-time.  His representative has argued that the current job does not constitute gainful employment, as it consists of only a couple of hours a week, working from home.  See February 2011 hearing transcript.  By contrast with gainful employment, marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16.  

Pursuant to the April 2011 Board remand, the Veteran was sent copies of VA Form 21-8940 to be completed with regard to his employment.  The Veteran submitted a VA Form 21-8940 without completing any of his employment information.  This form was returned to him for completion in October 2011, but as yet VA has not received a completed VA Form 21-8940.  Instead, the record includes his recent Federal Insurance Contributions Act (FICA) earnings.  Based on the information provided for 2010, the Veteran's income of approximately $5500 fell far short of the 2010 poverty threshold set by the U.S. Census Bureau.  See U.S. Census Bureau, Poverty Thresholds by Size of Family and Number of Children (2010), available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html.  Thus, the Veteran's recent employment does not in and of itself preclude a finding of unemployability.  Indeed, the records show that the Veteran has had difficulty finding and maintaining employment.  However, the 70 percent rating is itself recognition that the impairment makes it difficult to obtain and keep employment; the question at hand is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

To this end, the medical evidence of record does not contain a finding that the Veteran is unemployable.  Moreover, the September 2011 VA medical examiner found that the Veteran had sufficient intelligence, attention and concentration to do a part time to full time unskilled of skilled job.  In so finding, this examiner acknowledged the Veteran's poor interpersonal skills and concluded that he would work best in a low-pressure position where he was allowed to work alone without interaction with the public.

Therefore the Veteran is not found to be unemployable for the purposes of establishing entitlement to TDIU and an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial evaluation of 70 percent, but no more, for a PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to total rating for compensation purposed based on individual unemployability (TDIU) due to service connected disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


